                                                                                       October 30, 2020


BY NYSCEF
Hon. Sarah L. Cave, U.S.M.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 1670
New York, NY 10007


       Re:    Duran et al., vs E L G etc., et al.,
              Civil Action No. 18-06685(GBD)(SLC)

Dear Judge Cave,


       Please accept the Defendants’ letter application to withdraw as counsel for Defendant
Raymond Lopez because of a conflict between the Defenses of Mr. Lopez and Co-Defendants
Bishop Joseph Alexander and E.L.G. Parking. Withdrawal will afford Mr. Lopez an uncompromised
opportunity to Plaintiffs’ claims.


                                    FACTUAL BACKGROUND
        The Plaintiffs commenced these proceedings pursuant to 29 U.S.C. § 216(b) claiming
underpayment of wages, and that ELG Parking, Mr. Alexander, and Mr. Lopez were their
employer within the meaning of the Act. Defendants denied all such claims, admitting that ELG
was incorporated under the laws of the State of New York. Since the denying the Plaintiffs’
claims, and in the course of preparing Defendants’ disclosures, a conflict between the
Defendants’ defenses has emerged.




                        547 North Avenue       PHONE   (855) 490-3984 Ext. 102
                        New Rochelle, NY         FAX   (347) 843-4363
                        10801                  EMAIL   dubois.raynor@civilrightsconsortium.com
                                             WEBSITE   www.civilrightsconsortium.com
       In furtherance of discovery disclosures, it was noted that the only employee of ELG is
Defendant Raymond Lopez, that there is not now, nor had there ever been any other
employees. As such, the only pay records are those for Mr. Lopez. That raises the issue that
the Defendants ELG and Mr. Alexander will claim that they are not liable pursuant to the Act
because they are not an employer within the meaning of the Act. For purposes of what Mr.
Lopez may assert, he should have independent counsel for that determination.


                                                 ARGUMENT
       (I) THE COURT SHOULD GRANT COUNSEL’S APPLICATION TO WITHDRAW AS
           COUNSEL IN THE BEST INTEREST OF MR. LOPEZ
       Mr. Lopez’s best interest requiring counsel’s withdrawal. The importance of avoiding
both the appearance as well as the actuality of professional impropriety is of immense
importance. Akerly v. Red Barn Systems, Inc., 551 F.2d 539, 544 (3rd Cir. 1977). As such, any               2
doubt as to the propriety of representation should be resolved in favor of disqualification. Int’l
Business Machines, Corp. v. Levin, 579 F.2d 271, 283 (3d Cir. 1978); Cordy v. Sherwin-Williams
Co., 156 F.R.D. 575, 584 (D.N.J. 1994).


         That said, disqualification is a drastic measure that should be ordered only where it is
absolutely necessary. Schiessle v. Stephens, 717 F.2d 417, 420 (7th Cir. 1983). Nonetheless,
where there is a conflict, counsel should be allowed to withdraw as counsel. U.S. v. Morris, 714
F.2d 669, 673 (7th Cir. 1983). “Whether good cause exists for an attorney to withdraw is a
question of federal law.” White v. BAC Home Loans Servicing, LP, NO. 3:09-cv-2484-G, 2010
WL 2473833, at *2 (N.D. Tex., June 15, 2010); In re American Airlines, Inc., 972 F.2 605, 610
(5th Cir. 1992). However, even where cause for withdrawing exists, the Court must assure that
the prosecution of the lawsuit before it is not unduly disrupted by the withdrawal of counsel.”
Broughton v. Voss, 634 F.2d 880, 882 (5th Cir. 1981); White, 2010 WL 2473833, at *3. 1

1
  There is authority that where counsel is in conflict in joint representation, counsel must
withdrawal from representing all such clients. (See Montgomery Academy v. Kohn, 50
F.Supp.2d 344, 350 (D.N.J. 1999), holding “where an attorney jointly represents multiple
parties and a conflict of interest arises between the two, the attorney is ethically obligated to
withdraw and not represent either party.”; See also Worldspan, L.P. v. Sabre Group Holdings,
Inc., 5 F.Supp.2d 1356, 1357 (N.D. Ga. 1998), holding “once the dual representation has
begun, courts are usually reluctant to simply let a firm pick and choose which client to keep and
which to drop.”; And Coaker v. Geon Co., 890 F.Supp. 693, 695 (N.D. Ohio 1995), holding
“[b]ecause Pryatal has been representing both clients, he cannot simply decline proffered
employment with one of the two defendants.”; See Also Florida Inc. Guar. Ass’n, Inc. v. Carey
Carey Canada, Inc., 749 F.Supp. 255, 261 (S.D. Fla 1990), noting that when a conflict arises in
                              547 North Avenue
                                                         PHONE    (855) 490-3984 Ext. 102
                              New Rochelle, NY
                                                            FAX   (347) 843-4363
                              10801
                                                          EMAIL   dubois.raynor@civilrightsconsortium.com
                                                       WEBSITE    www.civilrightsconsortium.com
       In the instant case , the conflict is actual. On the one hand, the Defendants ELG Parking
and Mr. Alexander take the position that they only employed Mr. Lopez and never authorized Mr.
Lopez to hire anyone. At this point, Mr. Lopez’s position is unknown. However, it is reasonable
to presume that there is a real possibility that Mr. Lopez may claim that such a position is
untrue. Therefore, counsel is caught in an actual conflict, requiring counsel to withdraw as Mr.
Lopez’s counsel. While there is authority that counsel may be required to withdraw as
counsel for all Defendants, counsel will reserve such arguments for a later hearing as the
Court must take into consideration, the idea of withdrawing in a manner that does not prejudice
the Plaintiffs’ litigation, as well as the Defendants’ respective defenses.

                                            Defense counsel Earl Dubois Raynor's Letter-Motion to
                                            Withdraw as counsel for Defendant Raymond Lopez (ECF No. 84)
Respectfully Submitted,                     is GRANTED. In accordance with Local Civil Rule 1.4, Mr. Raynor
                                            is directed to file a letter addressing whether he will be asserting
___________________________                 a retaining or charging lien by Monday, November 9, 2020, and
Earl Dubois Raynor, Esq.                    to serve a copy of that letter on Mr. Lopez.
Managing Attorney
                                            Mr. Raynor is directed to promptly send a copy of this order3to
                                            Mr. Lopez and to file a letter on ECF by Monday, November 9,
BY ECF
                                            2020 with Mr. Lopez's contact information if he will be
Clifford R. Tucker, Esq.
                                            proceeding pro se.
MICHAEL FAILLACE & ASSOCIATES, P.C.
ATTORNEYS FOR THE PLAINTIFFS
One Grand Central Place             The Clerk of Court is respectfully directed to close ECF No. 84.
60 East 42 Street, Suite 4510
            nd

New York, NY 10165                  SO-ORDERED 11/2/2020




the course of concurrent representation, the attorney cannot simply convert the disfavored
client into a former one to avoid the conflict.”) .
                             547 North Avenue
                                                           PHONE    (855) 490-3984 Ext. 102
                             New Rochelle, NY
                                                             FAX    (347) 843-4363
                             10801
                                                            EMAIL   dubois.raynor@civilrightsconsortium.com
                                                         WEBSITE    www.civilrightsconsortium.com
